DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 Subspecies A in the reply filed on 10/18/21 is acknowledged.  The traversal is on the ground(s) that Species 3 and Species 11 are allegedly a single embodiment. It is noted that there was no Species 11 identified, however as Applicant has identified that what they refer to as Species 11 is depicted in Figs. 26-29B the response is being interpreted as being directed at Species 7. This is not found persuasive because the two embodiments have different structures as identified in the election requirement. For the purpose of clarity the following annotated figures are being provided. It can be seen how in one embodiment a singular connection piece extends between and connects a horizontal and vertical post. In the other embodiment the connection structure has two components with its own coupling structure which appears to also require additional clips to secure the lever connection together.

    PNG
    media_image1.png
    330
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    343
    523
    media_image2.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.

Claims 2-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/21.

Drawings
The drawings are objected to because in Fig. 13E the leader for reference 120 does not properly extend to the nut which 120 refers to and instead appears to indicate the lever/arm assembly as a whole and Fig. 26 contains what appears to be a manufacturing/engineering part chart.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first component, second component, first longitudinal member and second longitudinal member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 2-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
Under the ‘Description of the Drawings’ heading Applicant has identified Figs. 2-11 as perspectives of ‘a lever according to some embodiments’ indicating that these are depictions of Applicant’s invention according to various embodiments. However in the ‘Detailed Description’ .
Appropriate correction is required.

Claim Interpretation
It is noted that Applicant has claimed in claim 1 a ‘first component’ comprising a ‘first longitudinal member’ and a ‘second component’ comprising a ‘second longitudinal member’. It is further claimed that the ‘second longitudinal member’ engages the first component “at a perpendicular angle with respect to the first longitudinal member”. Likewise independent claim 11 claims a method of providing a flush lever requiring the same structures. Fig. 16A which depicts the elected embodiment does not contain structures which are identified by these terms thereby requiring the claim language to be interpreted as best understood. 
Applicant has argued in the response dated 10/18/21 that Figs. 16A-16B and Figs. 26-29B are the same embodiment and all claims apply to both, to which the Examiner disagrees as explained above. This is noted, however, because it creates confusion in regards to what Applicant considers a first component, a second component, a first longitudinal member and a second longitudinal member.
	For example in Fig. 26 there does not appear to be structures which would read on the requirements of claim 4 as Applicant asserts. Claim 4 would require that the second longitudinal member be a post which is inserted into the first longitudinal member (Claim 4 requirement), which is a cylindrically shaped receptacle (Claim 3 requirement), at a perpendicular angle (Claim 1 requirement) while the first longitudinal member couples to the external lever. Paragraphs 00115-00117 indicate that reference 4 is being referred to as a ‘first component’ while reference 

    PNG
    media_image3.png
    343
    523
    media_image3.png
    Greyscale

	These structures (references 3 and 4) appear to be the only parts referenced by the claimed terminology.  The embodiment of Fig. 16A does not include these structures (references 3 and 4) and the equivalent structure (100) is a singular structure which would either not read on the claims or the same claim language of a first/second component and first/second longitudinal member would have to be applied to different structures which Applicant has not identified.
	As Applicant has elected the embodiment of Fig. 16A and no parts of this embodiment appear to have been labelled according to the claim terminology the structure of Fig. 16A is being interpreted in a manner such that it will meet the requirements of at least the language of independent claims 1 and 11 for the purpose of examination as explained below.
	Fig. 13E appears to show an internal view of the embodiment of Fig. 16A connected to an external handle. Considering which structures are identified in Fig. 26 as the first and second components the equivalent structure of Fig. 13E would appear to be reference 100, however this is a singular component. Based upon the language of independent claim 1 reference 100 would 

    PNG
    media_image4.png
    532
    667
    media_image4.png
    Greyscale

	This interpretation establishes that the arm which extends through the toilet tank wall comprises both the first and second component. The first component (100) has a first longitudinal member as identified above. The second component (14) has a second longitudinal member in the form of its cylindrical/tubular body which extends through the tank wall. The second longitudinal member engages the first component through arms (105). The second longitudinal member is perpendicular to the first longitudinal member when the components are coupled/engaged as seen in the annotated figure above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially perpendicular” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,233,624 (Huang).
Regarding claim 1, Huang discloses a system for providing a toilet flush lever assembly, the system comprising:
	an external lever (6) configured to be positioned external to a toilet tank and actuated by a user to cause a toilet tank to flush;
	a first component (3) comprising a first longitudinal member that couples to the external lever;
	a second component (21) comprising a second longitudinal member that engages the first component at a perpendicular angle with respect to the first longitudinal member (Fig. 2; annotated figure below);
	an arm comprising the first component and the second component, the arm configured to pass through a wall of the toilet tank (Figs. 4/5);
	an internal lever arm (22) positioned within the toilet tank, the internal lever coupled to the second component.

    PNG
    media_image5.png
    569
    746
    media_image5.png
    Greyscale

	

	positioning an external lever (6) external to a toilet tank;
	coupling a first component (3) comprising a first longitudinal member to the external lever;
	engaging a second component (21) comprising a second longitudinal member to the first component at a perpendicular angle with respect to the first longitudinal member (Fig. 2; annotated figure below);
	positing through a wall (Figs. 4/5) of the toilet tank (B), an arm comprising the first component and second component; and
	coupling an internal lever arm (22) to the second component (Figs. 2/4), wherein the internal lever is positioned within the toilet tank (Fig. 4).

    PNG
    media_image5.png
    569
    746
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9,637,900 (Yang) is a toilet lever assembly comprising an arm which extends through the toilet tank. The arm is formed of a first component (32) having a first longitudinal member (323/324) and a second component (4) having a second longitudinal member (4/41). When the first and second components engage the longitudinal members are perpendicular to each other (Fig. 5).
US 9,932,729 (Yeh) is a toilet lever assembly comprising an arm which extends through the toilet tank. The arm is formed of a first component (11) having a first longitudinal member (101/111) and a second component (20) having a second longitudinal member (211). When the first and second components engage the longitudinal members are perpendicular to each other (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754